      Case 4:15-cv-01062-MWB Document 202 Filed 10/29/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN BOLUS, et al.,                            No. 4:15-CV-01062

            Plaintiff,                          (Judge Brann)

      v.

AMY CARNICELLA, et al.,

            Defendants.

                                  ORDER

     AND NOW, this 29th day of October 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiffs’ Motion to Compel Discovery, Doc. 151, is DENIED.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
